      Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 1 of 36




                         IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF THE STATE OF IOWA


 SAGE OHLENSEHLEN, CHRISTINA
 KAUFMAN, ALEXA PUCCINI, KELSEY
 DRAKE, MIRANDA VERMEER and                                                 CASE NO. 3:20-cv-0080-SMR-SBJ
 ABBIE LYMAN,

           Plaintiffs,

 v.                                                                        MEMORANDUM OF LAW
                                                                               IN SUPPORT OF
 THE UNIVERSITY OF IOWA, BRUCE                                            PLAINTIFFS’ MOTION FOR
 HARRELD, in his official capacity as                                  TEMPORARY RESTRAINING ORDER
 President of the University of Iowa, and                               AND PRELIMINARY INJUNCTION
 GARY BARTA, in his official capacity as
 Director of the Department of Athletics at
 the University of Iowa,

           Defendant.

                                                 TABLE OF CONTENTS

I. INTRODUCTION ..................................................................................................................1

II. FACTUAL BACKGROUND ...............................................................................................4

III. ARGUMENT .......................................................................................................................11

          A. Standard Applicable to Temporary Restraining Order
             and Preliminary Injunction ......................................................................................11

          B. Plaintiffs Will Likely Succeed on the Merits Where UI is Not in
             Compliance with Title IX and Therefore UI Cannot Eliminate Viable
             Women’s Swimming and Diving Team ...................................................................13

          C. Plaintiffs Will Suffer Irreparable Harm if the University of Iowa is
             Not Enjoined From Eliminating the Women’s Swimming and Diving Team .....30

          D. The Balance of Equities Favor Plaintiffs as UI Will Not Suffer Injury from
             This Injunctive Relief ................................................................................................33

          E. Public Interest Served by Saving the Women’s Swimming and Diving Team ....34

IV. CONCLUSION ....................................................................................................................35



                                                                   1
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 2 of 36




I.     INTRODUCTION

       On August 21, 2020, Defendant University of Iowa (sometimes “UI” or “University”), in

an announcement issued by Defendants UI President Bruce Harreld and UI Athletics Director

Gary Barta, terminated women’s swimming and diving. See Steve Batterson, Iowa Announces

Cuts to Athletic Program Amid Budget Shortfall, GLOBE GAZETTE, Aug. 21, 2020, available at

https://globegazette.com/sports/iowa-announces-cuts-to-athletic-program-amid-budget-

shortfall/article_51286e1a-b5f9-5392-aef5-c2925b9eabe8.html. 1 Thirty-five opportunities for

undergraduate female athletes will be lost at the University of Iowa if the cut goes into effect,

despite the fact that, on the date of the termination announcement, the UI was already out of

compliance with the requirements of Title IX of the Education Amendments of 1972, 20 U.S.C.

sections 1681-88 (“Title IX”). These 35 swimmers and divers, represented here by Plaintiffs

Sage Ohlensehlen, Christina Kaufman, Alexa Puccini and Kelsey Drake, have been directly and

adversely affected by the intentional gender discrimination. The UI’s termination decision

further violates clear federal legal precedents, in this and other circuits, prohibiting the

elimination of viable women’s intercollegiate teams when a university fails to meet the

accommodation of student interests and abilities in violation of Title IX. See, e.g., Portz v. St.

Cloud State Univ., 196 F. Supp. 3d 963, 978 (D. Minn. 2016) (issuing preliminary injunction

against a university that was seeking to eliminate the women’s tennis team), aff’d after trial as to

Title IX violation in Portz v. St. Cloud State Univ., 401 F. Supp. 3d 834, 840 (D. Minn. 2019);

Barrett v. West Chester Univ. of Pa., No. 03-CV-4978, 2003 U.S. Dist. LEXIS 21095 (E.D. Pa.

Nov. 12, 2003) (granting preliminary injunction restoring women’s gymnastics team); Roberts v.

Colo. State Univ., 814 F. Supp. 1507 (D. Colo. 1993) (granting permanent injunction restoring



1
 The termination decision also included three men’s sports teams: men’s swimming and diving,
men’s gymnastics, and men’s tennis. See id.
                                                   2
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 3 of 36




women’s softball team), aff’d in pertinent part, 998 F.2d 824 (10th Cir. 1993); Cohen v. Brown

Univ., 809 F. Supp. 978 (D.R.I. 1992) (“Cohen I”) (granting preliminary injunction restoring

women’s varsity gymnastics and volleyball teams and ordering Brown to provide all incidental

benefits of varsity status), aff’d, 991 F.2d 888 (1st Cir. 1993) (“Cohen II”).

       There is an urgent need for immediate preliminary injunctive relief in this instance. The

college years are fleeting, and, if the UI’s decision to terminate the women’s swimming and

diving program is not enjoined, Plaintiffs 2 will suffer irreparable harm by losing any opportunity

to participate in their chosen sport. There is also a time-sensitive decision for some of these

female athletes as to whether to stay at UI without the opportunity to participate on the team that

brought them to UI in the first place. Of the total 35 swimmers and divers, 15 have placed

themselves into the NCAA’s “Transfer Portal,” seeking opportunities to swim competitively at

other universities. Already, an adverse snowball effect has begun that was caused by the

cessation of recruiting efforts this year—an effect that will last years into the future.

       By contrast, the Court’s issuance of a temporary restraining order, prohibiting UI from

moving forward with its announced termination of the women’s swimming and diving team, will

cause the University to suffer minimal, if any, harm.

       In light of the balance of these prospective harms—the irreparable harm to be inflicted on

Plaintiffs versus de minimis harm, if any, to be suffered by Defendants—Plaintiffs now seek a

temporary restraining order of UI’s decision to terminate the women’s swimming and diving

team, and/or a preliminary injunction of the same.


2
 Two Plaintiffs, Sage Ohlensehlen and Kelsey Drake, are seniors, but have already been
adversely affected by the decision to terminate the team, as described in their attached
Declarations. In addition, given a recent Covid-19-based decision by the NCAA, if seniors do
not graduate, they would still be eligible to compete next year. See NCAA, DI Council Extends
Eligibility for Winter Sports Student Athletes, October 14, 2020, available at
https://www.ncaa.org/about/resources/media-center/news/di-council-extends-eligibility-winter-
sport-student-athletes
                                                   3
      Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 4 of 36




II.     FACTUAL BACKGROUND

       On August 21, 2020, Defendant UI announced the cut to the women’s swimming and

diving team through statements issued by Defendant President Bruce Harreld and Defendant

Athletics Director Gary Barta. See Chuck Culpepper, Iowa Cuts Four Sports, Becoming the First

Big 10 School to Ax Programs During the Pandemic, THE WASHINGTON POST (Aug. 21, 2020),

available at https://www.washingtonpost.com/sports/2020/08/21/iowa-cuts-four-sports-

becoming-first-big-ten-school-ax-programs-during-pandemic/ (describing open letter signed by

the university president and athletics director). The elimination of the sport is to take effect after

the 2020-2021 academic year. Id. The team cuts were made allegedly solely for budgetary

reasons, when UI was set to have its football season canceled entirely due to public health

concerns caused by the COVID-19 pandemic. See id. (“The COVID-19 pandemic resulted in a

financial exigency which threatens our ability to adequately support 24 intercollegiate athletics

programs at the desired championship level,” according to Defendants President Harreld and

Athletics Director Barta).

       Four of the Plaintiffs are undergraduate student athletes attending UI and members of the

women’s swimming and diving team that the University announced it is cutting. Two Plaintiffs

are female undergraduates who are involved in other sports that the University currently does not

offer as varsity sports (rugby and wrestling). Plaintiff Alexa Puccini is a first-year student at UI

from Naperville, Illinois. (Appendix (“App.”) 11, Puccini Declaration, ¶1). She started

swimming competitively at the age of eight, and, during high school, was a 16-time State

qualifier, a nine-time State medalist, and a four-year All-American and All-State swimmer.

(App. 11, Puccini Declaration, ¶6). Ms. Puccini turned down a higher-amount scholarship at the

University of Illinois in order to come and swim at UI. (App. 11-12, Puccini Declaration, ¶7).

Ms. Puccini chose UI for its amazing facilities, its coaches, and the team atmosphere. (App. 12,

                                                   4
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 5 of 36




Puccini Declaration, ¶8). She is devastated at the idea that her coaches would also lose their jobs

if the team is not reinstated, as they are an inspiration to her. (App. 12, Puccini Declaration, ¶10).

Ms. Puccini has learned time-management skills from her career swimming, and with practice

six days a week—with three of those days having practice mornings and afternoons—it is a

balance also to be a student. (App. 12, Puccini Declaration, ¶11). Ms. Puccini knows that the

positive mental state from her work in the pool carries over to her academics. (App. 12, Puccini

Declaration, ¶13). On August 21, 2020, Ms. Puccini was called to the emergency meeting to

learn the worst news of her life. (App. 13, Puccini Declaration, ¶16). Athletics Director Barta

walked in, announced the news, and walked out without taking questions. (App. 13, Puccini

Declaration, ¶16). At the meeting, Ms. Puccini was crying uncontrollably, and was confused and

angry, among other emotions. (App. 13, Puccini Declaration, ¶16). Ms. Puccini feels that the loss

of the swimming and diving team at UI would take a piece of what makes her who she is, and

she will transfer to another school if the team is not reinstated. (App. 13, Puccini Declaration,

¶18). She is concerned that the team termination notice has already damaged the program. She

believes that the UI is now already two years behind on recruiting. (App. 13, Puccini

Declaration, ¶20). The incoming class of 2025 will have already recommitted elsewhere upon

hearing the news of the team being cut, and no new talent is being recruited now. (App. 13,

Puccini Declaration, ¶20). Ms. Puccini recently entered the Transfer Portal, in an effort to allow

her continued interest in competitive swimming. However, if UI’s women’s swimming and

diving team is not eliminated, Ms. Puccini will remain at UI. (App. 13, Puccini Declaration,

¶15). Ms. Puccini still has four more years of eligibility to swim since the NCAA granted winter

sports an extra year due to the pandemic’s disruption. (App. 13, Puccini Declaration, ¶15). She

has been talking to other universities that have women’s swimming and diving teams, to explore

her transfer options, and is close to making a final decision. (App. 13, Puccini Declaration, ¶18).

                                                  5
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 6 of 36




Ms. Puccini is devastated at the idea of transferring, as she will have to start over, losing

connections on campus and the best teammates and coaches she has ever had as a competitive

athlete. (App. 13, Puccini Declaration, ¶19). She also worries that, if she were to transfer, she

will be farther from home and will be paying more for her tuition. (App. 13, Puccini Declaration,

¶19).

        Plaintiff Christina Kaufman is a second-year undergraduate student at UI, studying

Business Data Analytics and Information Systems. (App. 6, Kaufman Declaration, ¶1). Ms.

Kaufman was born and raised in Illinois, and has been swimming competitively since she was

seven. (App. 6, Kaufman Declaration, ¶1). Ms. Kaufman was captain of her swimming team her

senior year of high school; her team was conference champion in 2017. (App. 6, Kaufman

Declaration, ¶5). Ms. Kaufman was recruited to UI’s women’s swimming and diving team as a

walk-on; she chose UI, in part, because her parents and older sister attended the UI. (App. 7,

Kaufman Declaration, ¶7). Ms. Kaufman did not receive a scholarship, and pays approximately

$9,000 per semester in tuition. (App. 7, Kaufman Declaration, ¶8). Balancing a grueling practice

schedule, academic life, and participation in several organizations on campus, has required

intensive focus and healthy habits. (App. 7, Kaufman Declaration, ¶11). Ms. Kaufman has taken

advantage of the free tutoring available to athletes, and maintained a cumulative 3.54 GPA.

(App. 7, Kaufman Declaration, ¶13). Ms. Kaufman has greatly enjoyed her teammates, who have

given her a wonderful college experience. (App. 7, Kaufman Declaration, ¶14). She was shocked

and devastated when she was summoned to the practice courts at Carver-Hawkeye Arena to learn

the news about the team being eliminated. (App. 7-8, Kaufman Declaration, ¶15-19). Ms.

Kaufman currently intends to remain at UI and end her swimming career, which is a difficult

decision. (App. 8, Kaufman Declaration, ¶19). She worries that transferring to another school

would mean loss of credits, greater expense, being farther from home, and difficulty finding a

                                                  6
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 7 of 36




path for her major that is similar to UI so she could graduate on time. (App. 8, Kaufman

Declaration, ¶19).

       Plaintiff Sage Ohlensehlen graduated from Bettendorf High School, where she was a

four-year member of the swimming team. (App. 2, Ohlensehlen Declaration ¶1). She is a senior

at UI and will graduate in May of 2021 with a major in English Creative Writing and minors in

History and Philosophy. (App. 2, Ohlensehlen Declaration, ¶2). She plans on attending law

school beginning in 2021. (App. 2, Ohlensehlen Declaration, ¶2). Ms. Ohlensehlen is captain of

UI’s women’s swimming and diving team, and has been a member all four years. (App. 2,

Ohlensehlen Declaration, ¶3). She began swimming when she was six years old, and worked

hard to reduce her lap time to be recruited to UI. (App. 2-3, Ohlensehlen Declaration, ¶5-7). In

her final year, she had dropped enough time for UI to offer her a position as a walk-on. (App. 2-

3, Ohlensehlen Declaration, ¶7). Receiving this offer was the best day of her life. (App. 3,

Ohlensehlen Declaration, ¶7). She was offered athletic scholarships at other schools, but

committed to UI. She chose UI because she wanted to be a part of the team at UI. (App. 3,

Ohlensehlen Declaration, ¶8). Ms. Ohlensehlen received a partial academic scholarship for four

years, and a partial athletic scholarship only the winter of her junior year, which was not

renewed. (App. 3, Ohlensehlen Declaration, ¶9). She has worked two jobs while being enrolled

at UI and a member of the swimming and diving team. Most practices during the six days a week

last two hours (with two, two-hour practices three days each week), but on Saturday, it lasts three

hours. (App. 3, Ohlensehlen Declaration, ¶10). Meets also take a lot of time, where an athlete

can miss up to four days of classes for a single meet. (App. 3, Ohlensehlen Declaration, ¶10). Up

until the announcement terminating the women’s swimming and diving program, Ms.

Ohlensehlen wore her Hawkeye athletic gear proudly. (App. 3, Ohlensehlen Declaration, ¶11).

She credits her coaches with turning her into the person she is today, and was amazed at how

                                                 7
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 8 of 36




kind and welcoming the coaches were at UI, which felt like a family. (App. 3, Ohlensehlen

Declaration, ¶13). Ms. Ohlensehlen is a better student because of swimming, and she has made

the Dean’s List every semester in which she could qualify; she maintained a 3.75 GPA. (App. 3-

4, Ohlensehlen Declaration, ¶15). Ms. Ohlensehlen has observed that women’s sports are

undervalued at UI, and men’s sports obviously receive more resources than women’s sports.

(App. 4, Ohlensehlen Declaration, ¶16). The announcement of the team cut was the worst news

Ms. Ohlensehlen has ever received, and she still has nightmares about it. (App. 4, Ohlensehlen

Declaration, ¶17). She is also concerned about how this decision affects the younger teammates,

and the legacy of a program into which she has put so much time, money, effort and dedication.

(App. 4, Ohlensehlen Declaration, ¶17). UI is already well behind in recruiting, and has lost all

of its high school student commitments for next year or for the following; it is therefore

imperative that UI’s team be reinstated quickly. In fact, 15 of the 35 women on the women’s

swimming and diving team have already committed to swim elsewhere next semester or next

year, although these commitments can be undone. (App. 4, Ohlensehlen Declaration, ¶19). Two

swimmers left the program at the beginning of the year once they heard the termination news.

(App. 4, Ohlensehlen Declaration, ¶19). Four women are currently in the NCAA’s Transfer

Portal but have not committed elsewhere yet. (App. 4, Ohlensehlen Declaration, ¶19). The

effects have already been greatly felt, and Ms. Ohlensehlen has been harmed in her development

as an athlete and student with the cut; she is more stressed than ever, has lost sleep and weight,

and her grades are lower than usual. (App. 4, Ohlensehlen Declaration, ¶21). She no longer feels

she can commit herself to staying at UI, although she had planned to attend law school here, due

to the emotional damage caused by UI’s decision. (App. 4, Ohlensehlen Declaration, ¶21).

       Plaintiff Kelsey Drake is a senior studying Industrial Engineering at University of Iowa.

(App. 16, Drake Declaration, ¶1). She finished her high school career at Linn-Mar High School

                                                 8
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 9 of 36




in Cedar Rapids, where she excelled in swimming. (App. 16, Drake Declaration, ¶2). She is

finishing her fourth year of swimming at Iowa, and has been swimming competitively since she

was seven years old. (App. 16, Drake Declaration, ¶5). Ms. Drake qualified for the 2020 NCAA

Swimming and Diving Championship meet in the 200 Butterfly, although it was canceled due to

COVID-19. (App. 17, Drake Declaration, ¶8). Ms. Drake was recruited by UI and three other

schools, each of which offered her athletic scholarships. (App. 17, Drake Declaration, ¶9). Ms.

Drake had been a UI fan growing up and wanted to select a university based on fitting in with the

team as she would be spending a lot of time with them. (App. 17, Drake Declaration, ¶10). Being

a member of the UI women’s swimming and diving team has meant everything to her. (App. 17,

Drake Declaration, ¶12). She knows there are multiple teammates she will stay in contact with

for the rest of her life. (App. 17, Drake Declaration, ¶12). She has also made alumni contacts,

and has received tremendous support from them in furthering her job search. (App. 17, Drake

Declaration, ¶12). Ms. Drake has appreciated the incredible coaches on staff, who have

supported her throughout her college career. (App. 17, Drake Declaration, ¶13). The swimming

and diving team is a huge time commitment, as its members train 20 hours per week. (App. 17,

Drake Declaration, ¶14). Before COVID-19, they would generally have two to three meets per

month heading into November. (App. 17, Drake Declaration, ¶14). Ms. Drake has taken the work

ethic she learned from swimming and applied it to her studies, maintaining a 3.74 GPA. (App.

17, Drake Declaration, ¶15). Ms. Drake was devastated by the announcement of the team being

cut, and was particularly worried about the younger team members. (App. 18, Drake Declaration,

¶18). She knows that recruiting for the team has stopped, and many people are leaving the team.

(App. 18, Drake Declaration, ¶19).

       Plaintiff Miranda Vermeer is a senior at UI, and has played club rugby for many years.

(App. 20, Vermeer Declaration, ¶2). Ms. Vermeer would have played on a women’s varsity team

                                                9
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 10 of 36




at the UI had an opportunity been offered. (App. 21, Vermeer Declaration, ¶8-9). Instead, for

four years she has participated in women’s rugby as a club sport; she now serves as the club’s

President. (App. 21, Vermeer Declaration, ¶9). Prior to the COVID-19 pandemic, between 35-

40 University of Iowa students participated in women’s rugby club activities. (App. 22, Vermeer

Declaration, ¶13). The support of the University of Iowa for the rugby club is minimal. (App. 22,

Vermeer Declaration, ¶10-12). They are allowed to use UI fields and receive small financial

stipends. Ms. Vermeer believes that there are enough colleges and universities in traveling

proximity to the University of Iowa to allow the scheduling of full competitive rugby season if

such a varsity team were created and financially supported. (App. 22, Vermeer Declaration, ¶10-

12). Each club team requires, at minimum, 10 members to remain active. (App. 22, Vermeer

Declaration, ¶14). Importantly, during Ms. Vermeer’s four years as an undergraduate, neither her

interests, nor those of any teammate known to her, have ever been assessed by the UI with

respect to their possible participation of intercollegiate women’s rugby. (App. 22, Vermeer

Declaration, ¶18-19).

       The University of Iowa has not added a woman’s varsity team since 1997-1998. (App.

102, Dr. Lopiano Report, p. 12). In 2018-2019, the percentage of female enrollment at UI was

53.6%, and the athletic participation of women in 2018-2019 was 50.8%. (App. 101, Dr. Lopiano

Report, p. 11, Table 1). According to University of Iowa’s own records, the current proportion of

full-time undergraduate students as of Fall 2020 who are female is 55.0%, and based on the

roster counts from the University’s website, the number of female athletes is 377, or 47.1 % of

the total, without any cuts to any teams. (App. 101, Dr. Lopiano Report, p. 11, Table 1). The

women’s swimming and diving team represents 35 roster positions. (App. 4, Ohlensehlen

Declaration, ¶4).




                                               10
       Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 11 of 36




III.     ARGUMENT

         A. Standard Applicable to Temporary Restraining Order and Preliminary
            Injunction

         Federal Rule of Civil Procedure 65 describes the process for issuing temporary

restraining orders as well as preliminary injunctions. Unlike a TRO, notice is required to be

given to the adverse party for a preliminary injunction. Fed. R. Civ. P. 65(a)(1). Even prior to

filing the Complaint, Plaintiffs had informed Defendants of their position with respect to the

illegal termination of the women’s swimming and diving team, and, prior to filing this Motion,

Plaintiffs notified Defendants’ counsel by telephone and email of the anticipated filing; Plaintiffs

are further concurrently serving this motion on Defendants. (App. 282-283, Affidavit of James

Larew). Under the rules, movants are required to give “security in an amount that the court

considers proper to pay the costs and damages sustained by any party found to have been

wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). Plaintiffs seek an exception to this

requirement given that they are students with limited means, and given the limited, if any,

financial harm to the University if its decision is stayed.

         In order to obtain a temporary restraining order, the moving party must demonstrate: “(1)

the threat of irreparable harm to the movant; (2) the state of balance between this harm and the

injury that granting the injunction will inflict on other parties litigant; (3) the probability that

movant will succeed on the merits; and (4) the public interest.” Dataphase Sys. v. C L Sys., 640

F.2d 109, 113 (8th Cir. 1981). The factors are balanced against each other and none is by itself

determinative. Id.; see also Hubbard Feeds, Inc. v. Animal Feed Supplement, Inc., 182 F.3d 598,

601 (8th Cir. 1999) (describing how a “court should flexibly weigh the case’s particular

circumstances to determine whether the balance of equities so favors the movant that justice

requires the court to intervene”) (citations omitted).

         The same standard applies to the issuance of a preliminary injunction. See Libertarian
                                                   11
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 12 of 36




Party of Ark. v. Thurston, 962 F.3d 390, 399 (8th Cir. 2020) (quoting same four factors from

Dataphase in affirming grant of preliminary injunction); see also Beaner v. United States, 361 F.

Supp. 2d 1063, 1066-67 (D.S.D. 2005) (finding that the same standard is applicable to both

actions) (citing S.B. McLaughlin & Co., Ltd. V. Tudor Oaks Condominium Project, 877 F.2d 707

(8th Cir. 1989)). Where notice is given of the application for a temporary restraining order, “the

procedure that is followed does not differ functionally from that on an application for a

preliminary injunction . . . if there is an adversary hearing or the order is entered for an

indeterminate length of time, the ‘temporary restraining order’ may be treated as a preliminary

injunction.” WRIGHT, MILLER & KANE, FEDERAL PRACTICE & PROCEDURE: CIVIL 2d § 2951, pp.

254-55 (2d ed. 1995).

       “Issuance of the injunction, in light of the Dataphase factors, is within the sound

discretion of the district court.” S.B. McLaughlin & Co. v. Tudor Oaks Condo. Project, 877 F.2d

707, 709 (8th Cir. 1989) (citation omitted). The burden is on the movant to demonstrate the four

factors. Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003) (citation omitted). The factors

are often flipped in order, but the four elements remain. See, e.g., Watkins, 346 F.3d at 844

(reviewing the balance of factors with the “likelihood of the movant’s success on the merits” as

the first prong); Rimstad v. Wells Fargo Bank, N.A., No. 07-2582 (DWF/AJB), 2007 U.S. Dist.

LEXIS 43933, at 6-7 (D. Minn. June 15, 2007) (same). Plaintiffs likewise begin here by

reviewing the likelihood of success on the merits. Plaintiffs recognize, however, that the “risk of

irreparable harm” is often considered a threshold inquiry, as the “failure to show irreparable

harm is, by itself, a sufficient ground upon which to deny a preliminary injunction[.]” CDI

Energy Servs. v. W. River Pumps, Inc., 567 F.3d 398, 402-03 (8th Cir. 2009) (quoting Gelco

Corp. v. Coniston Partners, 811 F.2d 414, 420 (8th Cir. 1987)). Plaintiffs will address the

significant irreparable harm immediately thereafter.

                                                  12
       Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 13 of 36




          B. Plaintiffs Will Likely Succeed on the Merits Where UI is not in Compliance with
             Title IX and Therefore UI Cannot Eliminate the Viable Women’s Swimming
             and Diving Team

                  1. Requirements of Title IX

          Title IX, enacted in 1972, provides, in relevant part, as follows: “No person in the United

    States shall, on the basis of sex, be excluded from participation in, be denied the befits of, or be

    subjected to discrimination under any education program or activity receiving Federal financial

    assistance.” 20 U.S.C. § 1681(a). The U.S. Department of Education (“ED”) 3 adopted

    regulations interpreting Title IX in 1975, codified at 34 C.F.R. Part 106 (“Regulations”). These

    Regulations are now enforced by the ED’s Office for Civil Rights (“OCR”), and courts accord

    “substantial deference” to an agency’s interpretation of its own regulations. Chalenor v. Univ.

    of N.D., 291 F.3d 1042, 1046-47 (8th Cir. 2002) (citing Thomas Jefferson Univ. v. Shalala, 512

    U.S. 504, 512 (1994)); accord Cohen v. Brown Univ., 101 F.3d 155, 172-73 (1st Cir. 1996)

    (“Cohen IV”). The Regulations make it clear that Title IX’s mandate applies to athletic

    programs, specifically:

          No person shall, on the basis of sex, be excluded from participation in, be denied the
          benefits of, be treated differently from another person or otherwise be discriminated
          against in any interscholastic, intercollegiate, club or intramural athletics offered by a
          recipient, and no recipient shall provide any such athletics separately on such basis.

    34 C.F.R. § 106.41(a). The Civil Rights Restoration Act of 1987 further clarified that Congress

    intended “program or activity” as used in Title IX to apply to any program or activity, as long

    as any part of the institution receives federal financial assistance. 20 U.S.C. § 1687; see also

    Chanelor v. Univ. of N.D., 142 F. Supp. 2d 1154, 1158 n.4 (D.N.D. 2000) (describing same




3
 At the time it was the Department of Health, Education, and Welfare (“HEW”), that
subsequently became two separate entities: Department of Health and Human Services and the
Department of Education. Cohen II, 991 F.2d at 895.
                                                    13
       Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 14 of 36




    historical expansion). Therefore, given that UI receives federal financial assistance, 4 its varsity

    athletics offerings must comply with Title IX even if none of the funding for any of the men’s

    or women’s teams comes from those sources.

          Title IX specifically requires (1) equal athletic participation opportunities; (2) equal

    athletic scholarships or financial assistance; and (3) equal treatment and benefits. 34 C.F.R. §§

    106.37(c), 106.41(c); Title IX of the Education Amendments of 1972; A Policy Interpretation:

    Title IX and Intercollegiate Athletics, 44 Fed. Reg. 71413-71423 (Dec. 11, 1979) (“Policy

    Interpretation”). More specifically with respect to equal athletic participation opportunity, the

    following ten factors are reviewed:

          (1) Whether the selection of sports and levels of competition effectively accommodate
              the interests and abilities of members of both sexes;
          (2) The provision of equipment and supplies;
          (3) Scheduling of games and practice time;
          (4) Travel and per diem allowance;
          (5) Opportunity to receive coaching and academic tutoring;
          (6) Assignment and compensation of coaches and tutors;
          (7) Provision of locker rooms, practice and competitive facilities;
          (8) Provision of medical and training facilities and services;
          (9) Provision of housing and dining facilities and services;
          (10) Publicity.

34 CFR 106.41(c). In addition, the “failure to provide necessary funds for teams for one sex”

may also be considered. Id. While Plaintiffs will seek enforcement of all of Title IX’s mandates

after discovery, the focus of this request for preliminary relief is Defendants’ failure to provide to

Plaintiffs equal athletic participation opportunities, or to accommodate their interests and

abilities.

          Congress, in passing Title IX, sought to encourage women to participate in sports and

“remedy the discrimination that results from stereotyped notions of women’s interests and



4
 The University of Iowa received $260,461,544 in federal funds just for research and scholarship
in 2018. (App. 125, Dr. Lopiano Report, p. 35).
                                                    14
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 15 of 36




abilities.” Neal v. Bd. of Trustees, 198 F.3d 763, 768 (9th Cir. 1999) (citation omitted). 5 As the

First Circuit recognized, “[i]nterest and ability rarely develop in a vacuum; they evolve as a

function of opportunity and experience.” Cohen IV, 101 F.3d at 179. The OCR, in implementing

this intent in 1979, adopted its Policy Interpretation, a so-called Three-Part Test, which

eventually became the cornerstone of federal regulation. Under it, the OCR determines whether a

particular institution is achieving compliance with the equal athletic participation opportunities

mandate:

       (1) Whether intercollegiate level participation opportunities for male and female students
           are provided in numbers substantially proportionate to their respective enrollments; or
       (2) Where the members of one sex have been and are underrepresented among
           intercollegiate athletes, whether the institution can show a history and continuing
           practice of program expansion which is demonstrably responsive to the developing
           interest and abilities of the members of that sex; or
       (3) Where the members of one sex are underrepresented among intercollegiate athletes,
           and the institution cannot show a continuing practice of program expansion such as
           that cited above, whether it can be demonstrated that the interests and abilities of the
           members of that sex have been fully and effectively accommodated by the present
           program.

Policy Interpretation, 44 Fed. Reg. 71,418. In 1996, the first prong was further clarified in

OCR’s Clarification of Intercollegiate Athletics Policy Guidance: The Three-Part Test (the

“Policy Clarification”). See OFFICE OF CIVIL RIGHTS, DEPARTMENT OF EDUCATION,

CLARIFICATION OF INTERCOLLEGIATE ATHLETICS POLICY GUIDANCE: THE THREE-PART-TEST

(January 16, 1996) (hereinafter “1996 Clarification”). The first prong compares the aggregate

proportion of male and female varsity athletes participating on the first day of competition to the

proportion of male and female full-time undergraduate students. In other words, the first prong

reviews whether the institution provides female students with a mathematically equal—


5
  The Regulations promulgated under Title IX further “recognized a situation that Congress well
understood: Male athletes have been given an enormous head start in the race against their
female counterparts for athletic resources, and Title IX would prompt universities to level the
proverbial playing field.” Id. at 767.

                                                 15
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 16 of 36




compared to enrollment—opportunity to participate in athletics. An athlete is participating if he

or she receives athletically-related student aid and/or practices with a varsity team and receives

coaching and other team support. Policy Interpretation, 44 Fed. Reg. at 71415; Policy

Clarification. In 1993 and 1996, the First Circuit Court of Appeals issued two lengthy opinions

in Cohen v. Brown, endorsing and strengthening OCR’s 1979 Three-Part Test: Cohen II and

Cohen IV. Under those holdings, compliance under Title IX is nearly impossible to prove until

the number of male and female varsity athletes mirrors the gender distribution of the

undergraduate student body as a whole. The Eighth Circuit reviewed Cohen II and the Policy

Interpretation in 2002, finding that the Policy Interpretation “constitutes a reasonable and

considered interpretation of the regulation.” Chanelor, 291 F.3d at 1047 (citation omitted). In

1995, the U.S. District Court for the Southern District of Iowa discussed Cohen II and the Policy

Interpretation, finding that the “paramount goal of Title IX is equal opportunity to participate.”

Gonyo v. Drake Univ., 879 F. Supp. 1000, 1005 (S.D. Iowa 1995) (denying preliminary

injunctive relief to male wrestling athletes where the proportion of male to female athletes was

significantly out of proportion with the undergraduate population). Upon the United States

Supreme Court’s denial of certiorari in Cohen II, Cohen v Brown, 520 U.S. 1186 (1996), every

federal court that has considered a Title IX since then has followed the First Circuit’s lead. See

R. SHEP MELNICK, THE TRANSFORMATION OF TITLE IX: REGULATING GENDER EQUALITY IN

EDUCATION 89 (Brookings Institute Press, 2018).

        Under these well-established precedents, Plaintiffs bear the burden to prove an

institution’s noncompliance with the first prong—mathematically equal opportunities—but, once

that is achieved, Defendants bear the burden to prove compliance with the second or third

prongs. See, e.g., Cohen II, 991 F.2d at 901 (holding burden shifts for second and third prongs);

Horner v. Ky. High Sch. Athletic Ass’n, 43 F.3d 265, 275 (6th Cir. 1994) (finding burden on

                                                 16
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 17 of 36




defendants for second prong); Barret v. W. Chester Univ. of Pa. of the State System of Higher

Educ., No. 03-CV-4978, 2003 U.S. Dist. LEXIS 21095, at *17-18 (holding burden shifts to

defendant for both prongs); Portz, 401 F. Supp. 3d at 855 (describing the burden of prongs two

and three as on the institution to demonstrate) (quoting 1979 Policy Interpretation 44 Fed. Reg.

71,413, 71,417-19)). Since at least 2003, the OCR has made it clear that a university’s cutting

men’s teams to meet its participation obligation is a “disfavored practice.” See OFFICE FOR CIVIL

RIGHTS, DEPARTMENT OF EDUCATION, FURTHER CLARIFICATION OF INTERCOLLEGIATE

ATHLETICS POLICY GUIDANCE REGARDING TITLE IX COMPLIANCE (June 11, 2003), available at

www2.ed.gov/about/offices/list/ocr/title9guidanceFinal.html (hereinafter “2003 Clarification”).

       Under the second prong, an institution’s “past and continuing remedial efforts to provide

nondiscriminatory participation opportunities through program expansion” is reviewed. See 1996

Clarification, www2.ed.gov/about/offices/list/ocr/docs/clarific.html. Institutions are expected to

comply with Title IX’s requirements by meeting the demands of the under-represented gender

(that is, at UI, the female gender). A university is required to demonstrate an “actual program

expansion” by adding more women’s teams in instances in which a university increased the

percentage of female athletes by reducing the number of male athletes; in other words, reducing

male athletic participation opportunities in an attempt to equalize the male-to-female athletic

opportunities ratio does not absolve a university of its duty to prove that an “actual program

expansion” occurred, and would result in the OCR not finding a history and continuing practice

of program expansion. Id. Further, a university is not given credit under this prong for major

expansions of women’s teams that occurred more than a few years in the past. Id. Prong two, in

short, is focused at a school’s “good faith remedial efforts through actual program expansion of

women’s athletic opportunities.” Id. Cuts made of women’s teams at a university such as UI,

where women athletes are already underrepresented in athletics opportunities, “even when

                                                17
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 18 of 36




coupled with cuts in programs for … [men’s teams], cannot be considered remedial because they

burden members of the sex already disadvantaged” by the existing program. Id.

       Under the third prong of the Three-Part Test, an institution’s athletic program is reviewed

to determine whether it is fully and effectively accommodating the athletic interests and abilities

of its female students. Policy Interpretation, 44 Fed. Reg. 71,418. Universities that eliminate

women’s teams face a particularly demanding burden of proof under Part Three of the test;

cutting an existing women’s sports team creates a “presumption that the institution is not in

compliance” with Part Three. OFFICE OF CIVIL RIGHTS, DEPARTMENT OF EDUCATION,

INTERCOLLEGIATE ATHLETICS POLICY CLARIFICATION: THE THREE-PART TEST—PART THREE

(April 20, 2010), p. 5 (“2010 OCR Letter”), available at

https://www2.ed.gov/about/offices/list/ocr/letters/colleague-20100420.pdf; see also Portz, 401 F.

Supp. 3d at 858 (describing presumption created and citing 2010 OCR Letter). To overcome this

presumption, the institution must “provide strong evidence that interest, ability, or competition

no longer exists.” Id. OCR will not “consider the failure by students to express interest during a

survey…as evidence sufficient to justify the elimination of a current and viable intercollegiate

team for the underrepresented sex.” Id. In assessing whether there is unmet athletic interest

among the underrepresented sex, a broad range of indicators are considered, including, but not

limited to, the following:

           •   Interviews with students, admitted students, coaches, administrators and others
               regarding interest in a particular sport;
           •   Participation rates in sports in high schools, amateur athletic associations, and
               community sports leagues that operate in areas from which the institution draws it
               students;
           •   Tryouts or other direct observations of participation in the particular sport in
               which there is interest;
           •   Complaints from the underrepresented sex with regard to a lack of athletic
               opportunities or request for the addition of new teams; and
           •   Routine monitoring of participation of the underrepresented sex in club and
               intramural sports.

                                                18
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 19 of 36




Id., at pp. 5-8. Under the assessment obligation established by the third prong, it is not enough

for a university to assess the current interest among its female undergraduates with respect to

sports. Rather, the policy is designed to promote and develop interest among current students

and those whom the university can recruit, admit and train in coming years because, as the OCR

explained in its 2010 Letter, students “may have, or may be unaware of whether they will have, a

future interest in athletic participation.” Id., at p. 11, n. 25.

                2. Probability of Success on the Merits

        The Eighth Circuit, in weighing the probability of success on the merits factor, where a

statute’s validity is not at issue, reviews whether Plaintiffs have a reasonable probability of

succeeding, or “fair chance of prevailing” on the merits. Kroupa v. Nielsen, 731 F.3d 813, 818

(8th Cir. 2013) (citing Planned Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d 724, 732 (8th

Cir. 2008) (en banc)). This is something less than a 50% chance. Portz v. St. Cloud State Univ.,

196 F. Supp. 3d 963, 974 (D. Minn. 2016) (describing “fair chance of prevailing” on the merits

as less than 50 percent).

        The first step in determining compliance with Title IX in accommodating athletic interest

and abilities is taken under the first prong, or the mathematical proportion analysis. In order to

make this assessment, the University’s proportion of full-time undergraduates who are female

must be determined. According to UI’s website with respect to its Registrar’s report of

enrollment numbers, the total full-time undergraduate population that reported their gender

during the fall semester of 2020-2021 was 20,253. (App. 101, Dr. Lopiano Report, p. 11, Table

1); see also UNIVERSITY OF IOWA, A PROFILE OF STUDENTS ENROLLED, available at

https://registrar.uiowa.edu/sites/registrar.uiowa.edu/files/fallprofile_20203_completed.pdf. Of

the 20,253 full-time students whose gender is reported, women make up 55.0% (at 11,146). Id.

Therefore, under prong one, approximately 55% of the University’s athletic opportunities must
                                                    19
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 20 of 36




be reserved for women, although the analysis only begins with the percentages, and then reviews

whether a team can be fielded with the missing opportunities. 6 For the year 2019-2020, there

were 11,501 women full-time undergraduates out of 21,234 total, comprising 54.2% of the

student body. (App. 101, Dr. Lopiano Report, p. 11, Table 1).

       To this proportional relationship of full-time undergraduate students in a university’s

student body, a comparable count is made of what the courts have described as “genuine athletic

participation opportunities”—that is, the number of athletes participating on women’s and men’s

varsity teams. 7 In reviewing the data points available regarding athletic opportunities afforded,

UI has not in the past, and, clearly, not at the moment when President Harreld and Athletic

Director Barta announced their swimming and diving team termination decision, met its gender

equity mandate under Title IX’s first prong. 8 For instance, data obtained from a database

published under the federal 1994 Equity in Athletics Disclosure Act (EADA) 9 show that only


6
  Based on 2018-2019 data, women made up 53.6% of the total undergraduate population, or less
than the current numbers. (App. 101, Dr. Lopiano Report, p. 11, Table 1). Despite this, UI was
still out of compliance with Title IX at that time by 47 female opportunities. Id.
7
  This phrase, “genuine athletic participation opportunities,” was used in the district and appellate
courts in the Quinnipiac cases in the context of describing varsity team participation, and is a
useful shorthand to include all of the requirements of a genuine experience. See Biediger v
Quinnipiac University, 728 F. Supp. 2d 62, 64, 66, 94 (D. Conn. 2010); Biediger v Quinnipiac
University, 691 F. 3d 85, 95, 99 (2nd Cir. 2010); see also Portz, 196 F. Supp. at 977 (describing
“genuine participation opportunities”).
8
  UI may well point to its Resolution from the OCR regarding Title IX compliance in defense of
its conduct, but such an approach must fail, for multiple reasons. First, the Resolution was based
on data that is not consistent with what the University provided to other government entities.
(App. 102, Dr. Lopiano Report, pp. 33-39). Second, it is based on data from earlier years such as
2016-2017, where the current data demonstrates that the University is now further out of
compliance based on any measure. (App. 101, Dr. Lopiano Report, p. 11, Table 1). Finally, the
limited review of the OCR for administrative complaints, where the individuals do not
participate in the investigations, is not a substitute for the Court’s own analysis and
determination. See Roberts, 814 F. Supp. at 1515-16 (rejecting OCR’s conclusion that Colorado
State was in compliance with Title IX), aff’d in relevant part, 998 F.2d 824 (10th Cir. 1993).
9
  Under the EADA, the University of Iowa, along with all other universities subject to Title IX
compliance are required to provide data to the U.S. Department of Education which, in turn,
publishes the information at https://ope.ed.gov/athletics/#/institution/details. The 2018-2019
data, cited here, is the most recent data provided by EADA.
                                                 20
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 21 of 36




394 10 women (in the duplicated 11 count, and 296 women in the unduplicated count) in 2018-

2019 were afforded athletic opportunities. (App. 101, Dr. Lopiano Report, p. 11, Table 1). That

represents only 50.8% of the athletic opportunities, despite comprising 53% of the full-time

undergraduate student body in that year. Id. Based on this data, the University was short 47

female roster spots in 2018-2019. (App. 101, Dr. Lopiano Report, p. 11, Table 1). More recently,

using data from the University’s website, as the reports to EADA are a few years behind, women

make up 55.0% of the full-time undergraduate student body. (App. 101, Dr. Lopiano Report, p.

11, Table 1). Based on data from the University’s website rosters, however, there are only 377

female athletes currently, representing only 47.1% of the athletic opportunities. (App. 101, Dr.

Lopiano Report, p. 11, Table 1). Without any cuts to the teams, therefore, based on current data

published by the University, when President Harreld and AD Barta announced their termination

decision, the UI’s female students were already shorted 141 roster spots as compared to its male

students Id. This is more than sufficient to field a team. The data shows that the differential has

been getting worse over the past few years; based on the UI’s website roster counts and registrar

publications from 2019-2020, the data demonstrates that UI was short 92 spots for female

athletes.

        The EADA data from 2018-2019 also showed 94 UI women on the rowing team, but the

UI’s website reports that only 48 women were on that team in the same time period. (App. 105,

Dr. Lopiano Report, p. 15). Both numbers reported to the public regarding the same subject

matter cannot be true, even though, in each instance, it would appear that the UI has inflated


10
   This number does not include the total of 15 male practice members of a women’s team who
are counted by UI as part of the EADA data on the website. (App. 102, Dr. Lopiano Report, p.
12, Table 1).
11
   Duplicated counts describe the situation where athletes who participate in multiple sports, the
athlete counts once in each sport; unduplicated counts involve an athlete counting only one time,
no matter how many sports he or she plays. (App. 102, Dr. Lopiano Report, p. 38).

                                                 21
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 22 of 36




participation rates in one or more women’s sports in order to mask its noncompliance with Title

IX’s first prong mandate. But even if one were to accept, arguendo, that the UI genuinely

supports 94 roster spots on its women’s rowing team, an extraordinary and likely-inflated

number, the female team roster spot deficit is significant. This clearly non-compliant shortfall—

no matter which, if either, of the UI’s published accountings is accurate--existed prior to

President Harreld and Athletic Director Barta’s announced decision that the University would be

cutting the women’s swimming and diving team, which termination represents a future

additional loss of 35 roster spots. Of course, several men’s teams were also cut at the same

time, 12 but such cuts do not bring the University into compliance (App. 137, Dr. Lopiano Report,

p. 47), and the institution cannot cut a viable women’s team where it is out of compliance with

Title IX. See Roberts v. Colorado State Bd. of Agriculture, 998 F.2d 824, 828 (10th Cir. 1993),

cert. denied 510 U.S. 1004 (1993) (affirming the permanent injunction preventing Colorado

State University from eliminating the women’s softball team where the university violated Title

IX’s requirement of substantial proportionality between enrollment and athletic participation).

The fact that the UI reported so many females on the women’s rowing team, contrary to the

website’s roster numbers, is, at the very least, indicative of its recognition that it is not meeting

Title IX’s first-prong requirements.

       In the course of these proceedings, Plaintiffs intend to seek discovery to further explore

these disparities, but even accepting, arguendo, that either one of the University’s two

differently-reported numbers of female roster spots are accurate, the institution is clearly not in

compliance with the first prong of the OCR’s test to enforce Title IX’s mandate, being short



12
  Dr. Lopiano demonstrates how these men’s cuts were made in an apparent attempt to show a
spurious first-prong compliance “on paper” based on 2018-2019 data, but the more recent data
from the University demonstrates how far off this is. (App. 135-137, Dr. Lopiano Report, pp. 45-
47).
                                                  22
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 23 of 36




more than 141 spots for women before the cuts. “Substantial proportionality” has been

interpreted to require a very close correlation between enrollment and athletic participation

opportunities. See Policy Clarification. While it is possible that a differential of a few percentage

points might not result in finding noncompliance (see id.), University of Iowa’s numbers,

historically, and at present, have been, and continue to be, further off than just a few points.

Indeed, the percentage differential is not the dispositive test because some universities are

significantly larger, and therefore the numbers are much higher even with a small percentage

differential. (App. 97-100, Dr. Lopiano Report, pp. 7-10). Rather, the question is whether the

percentage differential could field a competitive women’s team, and, therefore, additional

reasonable opportunities could be provided. See 1996 Clarification; (App. 98, Dr. Lopiano

Report, p. 8) (quoting same). 13 Where the disparity is sufficient enough that the number of

opportunities required to assure substantial proportionality would support a women’s varsity

team, as here (even before the cut), a finding of noncompliance is warranted. See Policy

Clarification.

       Given Plaintiffs’ demonstration of UI’s failure to comply with the test’s first prong, the

University must attempt to demonstrate compliance with prongs two or three. With Defendants’

announced plans to permanently eliminate the viable women’s swimming and diving team after

not expanding opportunities for more than two decades, it is difficult—indeed, Plaintiffs

contend, impossible—for UI to demonstrate its compliance with either of the other two prongs.

The second prong has been interpreted as requiring an institution’s positive ongoing response to

the interests and abilities of the underrepresented sex through present and past good-faith

expansion. See Policy Clarification.



 Dr. Lopiano also describes the failure of the University to provide equal scholarship benefits,
13

among others, which are not the focus of the instant motion.
                                                 23
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 24 of 36




       The University cannot demonstrate compliance with this prong for no fewer than three

reasons. First, given the planned elimination of a viable women’s swimming and diving team,

UI is precluded from showing a positive ongoing response to the interests and abilities of the

underrepresented gender because it is eliminating, not expanding, women’s opportunities.

       Second, UI has not added a new women’s team for at least twenty years, since 1997-98,

when women’s soccer was added. (App. 102, Dr. Lopiano Report, p. 12). UI therefore cannot

show an increase of women’s teams where it has been at least twenty years since any expansion

took place. See Barrett, 2003 U.S. Dist. LEXIS 21095 (finding that periods in excess of a decade

are too long to constitute continued expansion); Bryant v. Colgate Univ., No. 93-cv-1029

(N.D.N.Y. June 11, 1996) (denying university’s motion for summary judgment and finding this

prong not met due to four-year hiatus since women’s varsity team had been added); Cohen v.

Brown Univ., 879 F. Supp. 185, 211 (D.R.I. 1995) (“Cohen III”) (finding failure to demonstrate a

continuing practice of program expansion where last varsity team had been added nine years

before the demotion of two women’s teams). 14

       Third, the elimination of more men’s teams does not bring the University into compliance

with the second prong. Even with the proposed men’s teams cuts (along with women’s

swimming and diving), and accepting the current website roster and registrar numbers as

accurate for 2020, the University is still missing 102 genuine athletic participation opportunities

for women. (App. 137, Dr. Lopiano Report, p. 47). This also ignores the requirement that the

“institution’s good faith remediation efforts through actual program expansion” are to be




14
  Indeed, as Athletics Director Barta recognized, he has not provided any expansion since he
arrived in 2006, despite growing calls for women’s wrestling or a hockey team addition. See
Marc Morehouse, Iowa Isn’t Adding Any Sports, THE GAZETTE (Feb. 13, 2018), available at
https://www.thegazette.com/subject/sports/hawkeyes/iowa-isnt-adding-any-sports-20180213.
                                                24
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 25 of 36




considered. See Policy Clarification, at 3-4. 15 “Expansion” in opportunities does not occur where

a viable women’s team is cut, no matter what is done to men’s teams. See Mayerova v. E. Mich.

Univ., 346 F. Supp. 3d 983, 996 (E.D. Mich. 2018) (“[T]he ordinary meaning of the word

‘expansion’ may not be twisted to find compliance under this prong when schools have increased

the relative percentages of women participation in athletics by making cuts in both men’s and

women’s sports programs.”) 16 (quoting Roberts, 998 F.2d at 830); see also Cohen II, 991 F.2d at

906 (“[E]ven balanced use of the budget-paring knife runs afoul of Title IX where, as here, the

fruits of a university’s athletic program remain ill-distributed after the trimming takes place.”).

The fact that the University also announced the elimination of men’s teams, concurrently with

cutting the women’s swimming and diving team, further does not “negate a potential finding of

intentional discrimination.” Mayerova, 346 F. Supp. at 991 (citing Barrett, 2003 U.S. Dist.

LEXIS 20195, at 11-12). The “shortcomings that plagued its program before it took blade in

hand[]” cannot be ignored. Id. (quoting Cohen II, 991 F.2d at 905-906). 17 Therefore, the


15
   The following statement in the Policy Clarification demonstrates that removing men’s teams
does not suffice: “OCR will not find a history and continuing practice of program expansion
where an institution increases the proportional participation opportunities for the
underrepresented sex by reducing opportunities for the overrepresented sex alone or by reducing
participation opportunities for the overrepresented sex to a proportionately greater degree than
for the underrepresented sex.” Id.
16
   On a subsequent motion to stay the preliminary injunction, after the women’s tennis team had
been reinstated, the Sixth Circuit granted a stay on the issuance of the injunction. See Mayerova
v. E. Mich. Univ., No. 19-1177, 2019 U.S. App. LEXIS 9373, at *2-4 (6th Cir. Mar. 28, 2019)
(finding that the university’s decision to reinstate the women’s tennis team placed the university
in greater compliance with Title IX, fixed the irreparable harm for those players, and the
university still had to provide a Title IX-compliant proposal for the start of the 2019 year).
17
   Moreover, the main reason for the elimination of the teams was allegedly financial, as
described above, and not solely an attempt to bring the University into compliance with Title IX.
Cf. Equity in Athletics, Inc. v. Dep’t of Educ., 504 F. Supp.2d 88, 91 (W.D. Va. 2007) (upholding
Three-Part Test and reduction in men's and women's teams taken to bring university into
compliance with Title IX proportionality test), aff’d 639 F.3d 91 (4th Cir. 2011). The Fourth
Circuit noted that the university recognized in the press release that it felt it had to make the cuts
to comply with prong one as it could not comply with prong two (as it had only added one
women’s team since 1990) or prong three (as it could not add any more teams to accommodate
unmet student interest). Equity in Athletics, 639 F.3d at 97-98.
                                                 25
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 26 of 36




University cannot meet its burden to demonstrate compliance with prong two, as it has not been

expanding women’s opportunities for more than 20 years, and it cut the teams based on financial

exigency, and not to come into compliance with Title IX.

       Similarly, University of Iowa cannot meet its burden of proving its compliance with Title

IX under the third prong of the 1996 Policy Clarification, which requires full and effective

satisfaction of athletic interests and abilities. When there is an expressed interest among female

athletes, when there is sufficient ability and interest to maintain viable teams, such as a

swimming and diving team, and when such team members hold a reasonable expectation of

competition, the University cannot meet this prong when it terminates that team. See Roberts,

814 F. Supp. at 1517; Cohen I, 809 F. Supp. at 992; Cohen II, 991 F. 2d at 898. The women’s

swimming and diving team at UI is viable and competitive; there are sufficient eligible members

of that team to compete intercollegiately; there has been no break in competition from the

inception of the team nearly forty years ago (App. 25-34, Declaration of Robert Rydze), until

recent restraints were imposed upon that competition due to the COVID-19 pandemic: these

facts provide conclusive evidence that the interests and abilities of these women student athletes

cannot be satisfied with the elimination of their team. See Roberts, 988 F.2d at 832 (finding the

question less vexing when “plaintiffs seek the reinstatement of an established team rather than

the creation of a new one”); Cohen II, 991 F.2d at 904 (noting the questioning of viability to be

unlikely where plaintiffs seeking “merely to forestall the interment of healthy varsity teams”).

       Moreover, the full and effective satisfaction of the institution’s female undergraduates’

athletic interests and abilities, as determined under the third prong, cannot be demonstrated by UI

in an instance such as is presented here, where a woman undergraduate, such as Plaintiff

Miranda Vermeer, attests to the fact that there are unmet needs and interests in women’s athletics




                                                 26
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 27 of 36




at UI. (App. 20-24, Vermeer Declaration). Specifically, Ms. Vermeer has played club rugby for

many years, and would have played on a women’s varsity team at the UI had an opportunity

been offered. Instead, for four years she has participated in women’s rugby as a club sport; she

now serves as the club’s President. (App. 21, Vermeer Decl., ¶9). Prior to the COVID-19

pandemic, between 35 and 40 University of Iowa female students participated in women’s rugby

club activities. (App. 22, Vermeer Decl, ¶13). The support of the University of Iowa for the

rugby club is minimal. Club members are allowed to use UI fields and receive small financial

stipends. Ms. Vermeer believes that there are enough colleges and universities in traveling

proximity to the University of Iowa to allow the scheduling of full competitive rugby season if

such a varsity team were created and financially supported. (App. 22, Vermeer Decl., ¶12).

Importantly, during her four years as an undergraduate, neither her interests, nor those of any

teammate known to her, have ever been assessed by the UI with respect to their possible

participation in intercollegiate women’s rugby. (App. 22-23, Vermeer Decl., ¶17-20).

       Given that the University cannot meet the last two prongs, it cannot demonstrate

compliance with Title IX. The ostensible financial condition of the University, which Defendants

Harreld and Barta cited as the reason to eliminate the teams, 18 is not a valid defense where

women’s athletics interests and abilities are not effectively accommodated. See Favia, 812 F.

Supp. at 583 (“Title IX does not provide any exception to its requirements simply because of a

school’s financial difficulties. In other words, a cash crunch is no excuse.”). “[T]he pruning of

athletic budgets cannot take place solely in comptrollers’ offices, isolated from the legislative

and regulatory imperatives that Title IX imposes.” Cohen II, 991 F.2d at 905. Moreover, based



18
  See John Bohnenkamp, Iowa Cuts Four Sports, SPORTS ILLUSTRATED, Aug. 21, 2020,
available at https://www.si.com/college/iowa/football/iowa-cuts-four-sports-082120 (citing letter
from Defendants Athletic Director Barta and President Harreld regarding the alleged “financial
exigency” faced by the University).
                                                 27
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 28 of 36




on the analysis of Professor Andrew Zimbalist, the alleged economic exigency, described by

Defendants as the basis for cutting he women’s swimming and diving team, appears artificial.

(App. 167-181, Expert Report of Andrew Zimbalist, Ph.D. (“Zimbalist Report”)). Indeed, the

fact that UI increased the salaries for a majority of its assistant football coaches by more than

$500,000 19 just over one week after citing a financial exigency serious enough to cause the

elimination of multiple women’s varsity sports is indicative of the same. See Robert Read,

Majority of Assistant Iowa Football Coaches Receive Raises Despite Athletic Department Cuts,

THE DAILY IOWAN, Sept. 1, 2020, available at https://dailyiowan.com/2020/09/02/majority-of-

assistant-iowa-football-coaches-receive-raises-despite-athletic-department-pay-cuts/. Dr.

Zimbalist reviewed the history of the University as a non-profit institution focused on education,

and noted that it was one of 25 schools in the NCAA to report a significant financial surplus in

the years preceding the swimming and diving team’s termination. (App. 170, Zimbalist Report,

p. 5). Specifically, in the 2005-2019 period, UI’s Athletic Department amassed not less than a

$72.24 million surplus according to its annual reports to the NCAA. Id. (citing App. 176,

Zimbalist Report, p. 11, Table One). In 2018-2019 alone, UI Athletics had a surplus of $5.05

million. Id. This surplus is in striking contrast to the majority of schools within the Power Five

conferences, even though they are the “most commercialized and financially most successful

schools in intercollegiate athletics.” Id. Dr. Zimbalist describes the inefficiencies present in


19
  According to data provided to the Department of Education by the University, the budget of
the women’s swimming and diving program was only $244,141 in 2019, or less than half of the
amount of the raises. (App. 174, Zimbalist Report, p. 9) (citing
https://ope.ed.gov/athletics/#/institution/details). On the other hand, it has been reported that
women’s swimming and diving cuts will result in a net savings of $1,364,698, but it is unclear
what is the source of this data. See Chad Leistikow, University of Iowa Cuts Four Sports in Wake
of COVID-19 Pandemic, Loss of Fall Football, HAWKCENTRAL, Aug. 21, 2020, available at
https://www.hawkcentral.com/story/sports/college/columnists/chad-leistikow/2020/08/21/iowa-
cut-4-sports-coronavirus-swimming-gymnastics-tennis-gary-barta-bruce-harreld/3409666001/.
This presumably also does not include loss of tuition paid by swimmers, many of whom receive
only partial scholarships, who will transfer based on this determination.
                                                 28
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 29 of 36




university athletics, generally. Specifically, Dr. Zimbalist explains that the presence of

stakeholders (boosters, alumni, administrators and students), rather than stockholders, as

investors in a university render the focus on wins, rather than profits. Id. at 5-6. Therefore, an

“athletic director or coach is evaluated primarily based on the wins he or she produces.” Id. at 6.

In this context, incoming revenues—media contractors, sponsorship deals, donations, etc.—are:

       deployed in the interest of recruiting better athletes and building successful teams. Unable
       to lure prospective athletes with compensation offers, athletic departments spend wantonly
       on new facilities, expensive coaches, fancy hotels, and so on to attract these recruits. The
       result is massive waste, unjustifiably inflated compensation packages, and bloated athletic
       staffs.

Id. 20 Consequently, “[w]ithout the normal marketplace cost discipline, management practices

with athletic departments often grow lax and negligent, if not abusive.” Id. This must explain the

reference of Athletic Director Barta to maintaining 24 teams at “the desired championship level,”

but that is of course not the test for compliance with Title IX. See Chuck Culpepper, Iowa Cuts

Four Sports, Becoming the First Big 10 School to Ax Programs During the Pandemic, THE

WASHINGTON POST (Aug. 21, 2020), available at

https://www.washingtonpost.com/sports/2020/08/21/iowa-cuts-four-sports-becoming-first-big-

ten-school-ax-programs-during-pandemic/ (emphasis added). This is a non-profit educational

institution that must not discriminate based on gender, not a money-making machine to create

only championship teams. Dr. Zimbalist describes efforts of other universities, which, rather than

cutting women’s sports teams unlawfully when confronting unexpected economic exigencies,

have introduced salary cuts, dipped into reserve funds, and arranged access to multi-million-


20
  For instance, “while UI Athletic Department revenues increased 2.46 times between fiscal
years 2005 and 2019 (from $61.7 million to $152 million), Athletic Director Gary Barta’s
compensation package has increased 3.34 times before considering potential bonuses over the
same period (from $295,000 to $1 million plus bonuses). Meanwhile, the staff size at the
Department has grown to over 300, and the ‘administrative and general’ budget item over the last
three years prior to the pandemic: it grew from $15.79 million in 2017 to $18.58 million in 2020,
or by 17.7 percent.” (App. 170-171, Zimbalist Report, pp. 5-6).
                                                 29
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 30 of 36




dollar lines of credit. Id. at 10. Given these alternative courses of action to responding to

financial stresses, and given the fact that, under Title IX, a financial exigency is not a defense to

a compliance failure, the University of Iowa’s contention that financial circumstances compelled

the elimination of the women’s swimming and diving team is without factual or legal

justification.

        Based on an application of the three prongs of the OCR’s Title IX compliance test, and

relying merely on records and documents that are in public domain before any discovery has

been conducted—Plaintiffs assert that the UI’s violation of federal law is clear. As in Portz,

Cohen, Roberts and Favia, the universities' intentional action—dropping a women's team—

exacerbated the women's underrepresentation within the athletic department, and unlawfully

denied the women the educational opportunity of sports participation. See Cohen I, 809 F. Supp.

978 (preliminary injunction), aff'd, Cohen II, 991 F.2d 888, on remand to Cohen III, 879 F.

Supp. 185 (D.R.I. 1995) (trial on the merits), aff'd in part, rev'd in part, Cohen IV, 101 F.3d

155, cert. denied, 520 U.S. 1186 (1997); Roberts v. Colo. State Bd. of Agric., 998 F.2d 824 (10th

Cir. 1993), cert. denied, 510 U.S. 1004 (1993); Favia v. Ind. Univ. of Pa., 7 F.3d 332 (3d Cir.

1993); Portz, 401 F. Supp. 3d 834.

        Plaintiffs, here, have a likelihood of success on the merits, even more than a fair chance

of prevailing. In addition, as described further, below, the other factors considered in a

preliminary injunction all weigh in Plaintiffs’ favor, particularly with respect to the irreparable

harm that will be suffered by them if temporary injunctive relief is not promptly ordered by the

Court. Plaintiffs will then seek, after a full trial, a permanent injunctive order prohibiting the UI

from terminating the women’s swimming and diving program.

        C. Plaintiffs Will Suffer Irreparable Harm if the University of Iowa is not Enjoined
           From Eliminating the Women’s Swimming and Diving Team

        Plaintiffs will suffer significant and irreparable harm if the University’s decision to
                                                  30
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 31 of 36




eliminate its women’s swimming and diving team is not enjoined. Plaintiffs will lose their ability

to compete in interscholastic athletics if UI cuts the program. Plaintiffs have devoted much of

their lives to swimming, most beginning when they were six or seven. (App. 2-19, Declarations

of Ohlensehlen, Kaufman, Drake, Puccini). Swimming has been central to their lives, and they

made important life decisions about where to attend college based on the sports offered. Id.

Generally, the opportunity to compete in this sport in college is all many of these women will

ever have, and what they had been working toward since they were little. Id. It is a critical

relationship that coaches and athletes cherish alike. Id., (App. 29-30, Rydze Declaration, ¶38-

45). Unless these Plaintiffs transfer to other universities and colleges, which would necessarily

uproot their lives, disrupt their friendships and fracture their relationships with their coaches,

they will lose their chances to compete intercollegiately. Id. The termination action could also

affect their ability to graduate on time or even stay in their chosen major. Id. “Given the fleeting

nature of college athletics, plaintiffs will suffer irreparable harm by losing the opportunity to

participate in their sport of choice on a continuous and uninterrupted basis.” Biediger v.

Quinnipiac Univ., 616 F. Supp. 2d 277, 291-92 (D. Conn. 2009). There is no adequate remedy at

law to replace this experience. A year of swimming has been described as “a significant

proportion of [a] swimming career[.]” Ganden v. National Collegiate Athletic Association, 1996

U.S. Dist. LEXIS 17368, at *6 (N.D. Ill. 1996). These are athletes who “develop skill, self-

confidence, learn team cohesion and a sense of accomplishment, increase their physical and

mental well-being, and develop a lifelong healthy attitude.” Favia v. Indiana University of

Pennsylvania, 812 F. Supp. 578, 583 (W.D. Pa. 1993) (“The opportunity to compete in

undergraduate interscholastic athletics vanishes quickly, but the benefits do not.”).

      Even though the University’s decision does not take effect until the end of this academic

year, its repercussions are already being felt: 15 of the 35 girls have already committed to swim

                                                  31
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 32 of 36




elsewhere next semester or next year, although this can be rescinded if the team is reinstated.

(App. 4, Ohlensehlen Decl., ¶19-20); see also Braden Keith, Iowa – Iowa State: Maddie Ziegert

Announces Short Transfer After Program Cut, SWIM SWAM, Nov. 1, 2020, available at

https://swimswam.com/iowa-iowa-state-maddie-ziegert-announces-short-transfer-after-program-

cut-1/; Anne Lepesant, Anna Brooker Announces Transfer to Utah After Iowa Shutters

Programs, SWIM SWAM, Nov. 15, 2020, available at https://swimswam.com/anna-brooker-

announces-transfer-to-utah-after-iowa-shutters-program/. Two swimmers already left at the

beginning of the year once they heard the news. (App. 4, Ohlensehlen Decl., ¶19). Four women

are currently in the NCAA’s Transfer Portal but have not committed anywhere else yet. Id. In

addition, recruiting for future team members has ground to a halt; coaches will be looking for

other professional opportunities. (App. 2-19, Declarations of Ohlensehlen, Kaufman, Puccini,

Drake; App. 25-34, Declaration of Robert Rydze; App. 138, Lopiano Report, p. 48). Like the

women tennis players in Portz v. St. Cloud State University:

        [I]f…[t]his case is not resolved in time for Plaintiffs to adequately prepare for and
        participate in the 2016-17 season — a very real possibility given the pace of modern day
        litigation — Plaintiffs would likely lose the opportunity to play at least one season of
        tennis at SCSU even if they later prevail in this case. And even if Plaintiffs’ do later win,
        the temporary elimination of the women's tennis program would harm recruiting efforts
        for future tennis seasons and could make it difficult for SCSU to retain or hire coaches in
        the near term. Since Plaintiffs cannot wait for the long term — their time in college is
        limited — those effects would cost them dearly.

196 F. Supp. 3d at 972-73. There is no monetary compensation that could adequately mend this

loss, and it is therefore irreparable. Id. Moreover, “transferring would be too costly to mitigate

the irreparable nature of losing an intercollegiate sporting opportunity, not only for Plaintiffs

specifically, but also generally for all plaintiffs in Plaintiffs’ shoes.” Id.; see also Biediger, 616 F.

Supp. 2d at 292 (describing necessity to “break into new programs” that increases likelihood of

stunting the athletic ability as it is on the brink of the “highest level of amateur competition.”).

Moreover, these women undergraduate students do not want to transfer elsewhere, as they
                                                   32
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 33 of 36




dreamed of competing at UI, and have made wonderful friendships there. Id. In addition, these

Plaintiffs would suffer the irreparable harm of having their constitutional rights violated as

protected by the Fourteenth Amendment—whether they asserted a such a claim or sought redress

under a statute enacted to enforce the Fourteenth Amendment—which is a cognizable injury.

Portz, 196 F. Supp. 3d at 972-73. Therefore, Plaintiffs suffer at least two irreparable harms: the

interruption in their invaluable but fleeting collegiate athletic careers; and an unequal treatment

in violation of their constitutional rights. Id.

        D. The Balance of Equities Favor Plaintiffs as UI Will Not Suffer Injury From this
           Injunctive Relief

       With respect to the next prong in the Dataphase preliminary injunctive assessment—“the

state of balance between this harm and the injury that granting the injunction will inflict on other

parties litigant”—it is also in Plaintiffs’ favor. The cost of the women’s swimming and diving

team is minimal, particularly as compared to the overall budget of the University, with the 2018-

2019 cost of the women’s swimming and diving program just $244,141. (App. 174, Zimbalist

Report, p. 9) (citing https://ope.ed.gov/athletics/#/institution/details, and alternative numbers

provided). 21 In addition, the University indicated that it would honor scholarships, and therefore

it would not save any amounts from these cuts in the short-term. Moreover, several of these

athletes pay at least some of their tuition, and that will be lost if they transfer, so the University

will, in fact, be losing money. (App. 2-19, Declarations of Ohlensehlen, Kaufman, Puccini,

Drake). The extraordinary facility is also already built for these swimmers and divers, and

therefore it is not an additional cost to construct adequate facilities. (App. 30-31, Rydze


21
  Indeed, in the short-term, a group of alumni and other parents had already gathered nearly $2
million to support the University and stop the cuts. See KCRG, Supports of Cut Iowa Sports
Raise Nearly $2 Million in Pledge to Save Programs, Barta Adamant that Decision is Final,
KCRG, Sept. 24, 2020, available at https://www.kcrg.com/2020/09/24/supporters-of-cut-iowa-
sports-raise-nearly-2-million-in-pledge-to-save-programs-barta-adamant-that-decision-is-final/.
There is therefore no even arguable immediate harm.
                                                   33
    Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 34 of 36




Declaration, ¶47-56). As Dr. Zimbalist noted, there are also cost savings methods available to the

UI other than eliminating women’s swimming and diving. (App. Zimbalist Report, p. 9-10); see

also Portz, 401 F. Supp. 3d at 868-69 (D. Minn. 2019) (finding that there were other ways to

save costs than eliminating women’s tennis and skiing in granting permanent injunction). “The

balance of the hardship is decidedly in favor of female students and athletes who should not be

required to endure discrimination due to budget constraints at their university.” Id.

       E. Public Interest Served by Saving the Women’s Swimming and Diving Team

       Finally, the public interest would be served by maintaining the women’s swimming and

diving team and preventing sex discrimination under Title IX. “Promoting compliance with Title

IX serves the public interest.” Barrett, 2003 U.S. Dist. LEXIS 21095, at *50-51 (citation

omitted); see also Favia, 812 F. Supp. at 585. The Eighth Circuit should also affirm such

important public interests in preventing gender discrimination. Indeed, Congress presumably

intended to serve the public interest with the passage of Title IX, and complying with it can only

further that interest. There is no legally-viable counter-balancing interest that the UI can

advance. The University of Iowa is a public institution, administered by public servants, and it is

intended to serve the public good. See Portz, 401 F. Supp. at 869 (describing SCSU as a public

institution established by the Minnesota State Legislature and administered by public servants,

and therefore serving the public interest in not discriminating against women).

       Balancing ostensible economic exigencies upon the backs of legally-protected rights of

women athletes: these are not the interests that are served by public institutions such as

University of Iowa – one that is steeped in the culture of a state that has long-valued women’s

participation in athletics. Rather, Iowans’ interests, and their support for public institutions such

as UI, align with their core values: the opportunity to compete, to practice, to work hard, to make

one’s team one’s extended family, and to secure a life-long education that comes with an

                                                  34
      Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 35 of 36




experience on a varsity athletics team. Those are the interests of these students. Supporting these

values in female athletes is certainly in the public interest.

IV.     CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that this Court issue a temporary

restraining order barring the University of Iowa from eliminating the women’s swimming and

diving team before Plaintiff’s request for a preliminary injunction can be heard. Plaintiffs further

respectfully request that after a hearing, this Court issue a preliminary injunction prohibiting

Defendants from eliminating the women’s swimming and diving team as a varsity UI-sponsored

intercollegiate team, or from eliminating any other women’s intercollegiate teams unless, both

before and after the elimination, equal athletic opportunities for women have been achieved.

Plaintiffs further seek an order prohibiting Defendants from retaliating against Plaintiffs or class

members in any manner for asserting their legal rights to equal opportunity and equal treatment.

                                                Respectfully submitted,

                                                LAREW LAW OFFICE

                                                /s/ James C. Larew
                                                James C. Larew AT0004543
                                                LAREW LAW OFFICE
                                                504 E Bloomington St.
                                                Iowa City, IA 52245
                                                Phone: (319) 337-7079
                                                Fax: (319) 337-7082
                                                Email: James.Larew@LarewLawOffice.com
                                                ATTORNEY FOR PLAINTIFFS




                                                  35
     Case 3:20-cv-00080-SMR-SBJ Document 12-1 Filed 12/04/20 Page 36 of 36




Copy to:

                                                                     CERTIFICATE OF SERVICE
Kayla Burkhiser
                                  The undersigned certifies that the foregoing document was served upon all
Audra Drish                       parties to each of the attorneys of record herein at their respective addresses
Meghan Jolly                                    disclosed on the pleadings on December 3, 2020.

Attorney General’s Office                                   By:
Hoover Building                                                 Hand Delivered
                                                                US Mail
1305 E Walnut Street                                            Fax
Des Moines, Iowa 50319                                      X Email
                                                            X Other-CM/ECF
Phone: (515) 281-5164
Email:kayla.burkhiser@ag.iowa.gov                          Signature /s/ Andrew Kramer
audra.drish@ag.iowa.gov
meghan.jolly@ag.iowa.gov
ATTORNEYS FOR DEFENDANT UNIVERSITY OF IOWA




                                                         36
